     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2643 Page 1 of 11



1    BIENERT KATZMAN                         BIRD MARELLA BOXER WOLPERT
2    LITTRELL WILLIAMS LLP                   NESSIM DROOKS LINCENBERG
     Thomas H. Bienert, Jr., SBN 135311      RHOW P.C.
3    James D. Riddet, SBN 39826              Gary S. Lincenberg, SBN 123058
     Whitney Z. Bernstein, SBN 304917        Nicole Rodriguez Van Dyk, SBN 261646
4                                            Darren L. Patrick, SBN 310727
     903 Calle Amanecer, Suite 350
     San Clemente, California 92673          1875 Century Park East, Floor 23
5
     Telephone: (949) 369-3700               Los Angeles, CA 90067
6                                            Telephone: (310) 201-2100
     Email: tbienert@bklwlaw.com             Email: glincenberg@birdmarella.com
7           jriddet@bklwlaw.com                     nvandyk@birdmarella.com
            wbernstein@bklwlaw.com                 dpatrick@birdmarella.com
8
     Attorneys for Mohammed Abdul Qayyum     Attorneys for Petr Pacas
9
10   MINTZ, LEVIN, COHN, FERRIS,             WIECHERT, MUNK &
     GLOVSKYAND POPEO, P.C.                  GOLDSTEIN, PC
11   Randy K. Jones, SBN 141711              David W. Wiechert, SBN 94607
     3580 Carmel Mountain Road, Suite 300    Jessica C. Munk, SBN 238832
12
     San Diego, CA 92130                     27136 Paseo Espada, Suite B1123
13   Telephone: (858) 314-1510               San Juan Capistrano, CA 92675
     Email: rkjones@mintz.com                Telephone: (949) 361-2822
14                                           Email: dwiechert@wmgattorneys.com
     Attorney for Mark Manoogian                    jessica@wmgattorneys.com
15
16                                           Attorneys for Jacob Bychak

17
                          IN THE UNITED STATES DISTRICT COURT
18
                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19
20 UNITED STATES OF AMERICA,                   Case No. 18-cr-04683-GPC
                                               Hon. Gonzalo P. Curiel
21         Plaintiff,
22                                             DEFENDANTS’ REPLY TO
     v.                                        GOVERNMENT’S OPPOSITION TO
23                                             JOINT MOTION TO CONTINUE
                                               TRIAL
24 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED ABDUL                   [Filed concurrently with the Declaration of
25 QAYYUM, AND PETR PACAS,
                                               Gary S. Lincenberg and Defendants’ Joint
26                                             Motion For Leave to File Reply]
       Defendants.
27
28

                                                                        18-cr-04683-GPC
          DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2644 Page 2 of 11



 1            Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and Petr
 2 Pacas (jointly, the “Defendants”) hereby reply to the opposition to the Joint Motion to
 3 Continue Trial (Dkt. 241) (the “Opposition”) filed by the government on June 17, 2021.
 4 I.         INTRODUCTION
 5            On June 11, 2021, at the Court’s request, Defendants filed the first joint motion to
 6 continue the trial date from November 30, 2021 to a date in September of 2022 (the
 7 “Motion”) (Dkt. 240). A continuance is necessary because Mr. Qayyum’s and Mr. Pacas’
 8 lead trial attorneys are unavailable on the current trial date due to a conflicting federal trial
 9 in Arizona commencing on August 23, 2021 that is expected to last no less than 16 weeks.
10            The government’s Opposition provides a misleading and incomplete recitation of
11 relevant facts, includes gratuitous and groundless ad hominem attacks, and mischaracterizes
12 the statements of the Court and defense counsel. For instance, the Opposition avers that
13 defense counsel did nothing to apprise the court in the Arizona Case 1 of the instant trial
14 date. This is simply untrue. Soon after the January 21, 2021 status conference before this
15 Court when the November trial date was set over defense counsels’ objections, defense
16 counsel in fact informed the Arizona court of the upcoming trial at a conference hearing on
17 February 12, 2021. Declaration of Gary S. Lincenberg (“Lincenberg Decl.”), ¶ 12. Counsel
18 again advised the Arizona court of this case’s trial date on June 7, 2021. Lincenberg Decl.,
19 ¶ 15.
20            Further, the Opposition suggests that several prosecution witnesses have health
21 problems and may not be able to attend trial in 2022 (but apparently would have had no
22 issues with a trial date of November 30, 2021). This purported logistical concern is news
23 to the defense. Just this morning, the government filed a motion for Rule 15 depositions
24 (Dkt. 242), which the defense will respond to in turn. But notably, the very first time the
25 government ever raised this issue was in the government’s Opposition though it appears
26 that these health issues have been known to the government for some time. Id. Most
27
28   1
         Any capitalized terms not defined herein shall have the meaning ascribed in the Motion.
                                                           1                              18-cr-04683-GPC
                             DEFENDANTS’ JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2645 Page 3 of 11



 1 critically for the Court’s consideration of Defendants’ Motion to continue trial, and in
 2 contrast to the government’s representations in its Opposition, the government’s witnesses’
 3 health issues purportedly prevent their trial availability regardless of when this trial
 4 commences. Id.
 5         The interests of justice are best served by continuance of the instant trial date. The
 6 current trial date of November 30, 2021 is not feasible. Half of the lead trial defense team
 7 will be unavailable, and even if the Court could shoehorn in this case immediately after the
 8 close of the Arizona Case, the burden of providing effective representation in back-to-back
 9 complex criminal trials is insurmountable even for experienced counsel. Unfortunately,
10 due to the trial backlog occasioned by the pandemic, counsel have now had to book trials
11 in other cases in May of 2022, a period which they had originally requested to reserve for
12 trial in this case. Consequently, Defendants seek an order continuing the trial to a date in
13 September of 2022, with all related deadlines to track the new trial date.
14 II.     ARGUMENT
15         A.     Defense counsel advised the Arizona court of the instant trial date.
16         In its Opposition, the government baselessly and incorrectly asserts that defense
17 counsel failed to apprise the Arizona court of this case’s trial date. See Opposition at 4 (the
18 heading for section II.C. reads “Defense Counsel Did Not Disclose Bychak’s Trial Date to
19 the Arizona Court”). The Opposition’s attempts to mislead this Court and mischaracterize
20 facts are especially egregious given its sly concession (albeit tucked away in a footnote)
21 that it really has no grounds on which to base its allegation. See id. at 5, n. 3 (“Government
22 counsel in Arizona could not recall whether defense counsel verbally advised the court at
23 [the continuance] hearing of the current conflict.”) (emphasis added). The fact is that
24 defense counsel did advise the Arizona court of the pending trial conflict—twice. See
25 Lincenberg Decl., ¶¶ 12, 15. First, on February 12, 2021, during the hearing on the motion
26 to continue the trial in the Arizona Case, Mr. Lincenberg, counsel for Mr. Pacas, informed
27 the Arizona court that this Court had set a November 30, 2021 trial date that would pose a
28 conflict with an August or September trial in the Arizona Case. See id. at ¶ 12. On June 7,

                                           2                     18-cr-04683-GPC
         DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2646 Page 4 of 11



 1 2021, Mr. Lincenberg again reminded the Arizona court that this Court had set a conflicting
 2 trial date in November of 2021.      See id. at ¶ 15. However, despite Mr. Lincenberg’s
 3 repeated advisal, the Arizona court ordered its August trial date.
 4         B.    Defense counsel orally moved to continue trial in the Arizona Case,
                 weeks prior to the January 21, 2021 status conference.
 5
 6         The Opposition also baselessly and falsely alleges that defense counsel requested a

 7 trial continuance in the Arizona Case only two days before the January 21, 2021 status
 8 conference. See Opposition at 4 (“The docket in Arizona indicates that the Arizona motion
 9 for continuance was filed just two days before the instant status hearing.”). The
10 government’s characteristically misleading and self-serving allegation ignores the facts and
11 background of the Arizona Case. At the January 21 status conference, defense counsel
12 informed the Court that the Arizona defendants had moved for a trial continuance “within
13 the last several weeks.” See Declaration of Whitney Z. Bernstein (the “Bernstein Decl.”)
14 [Dkt. 240], Ex. A at 14:20-23. This is a true statement: on or about January 4, 2021, the
15 Arizona defendants informed the Arizona court that the trial needed to be moved due to the
16 COVID-19 pandemic and the defendants’ pending Petition for a Writ of Mandamus to the
17 Ninth Circuit. See Lincenberg Decl., ¶ 7. The Arizona court instructed the defendants
18 procedurally to make that request in writing, which the Arizona Case defendants formally
19 filed on January 19, 2021. See id. at ¶ 8.
20         C.    The requested trial continuance will not prejudice the government nor
21               its witnesses.
22         Prejudice “cannot be merely speculative; it must be demonstrated by clear and
23 convincing evidence.” United States v. Chase, 499 F.3d 1061, 1068 (9th Cir. 2007). But
24 here, the Opposition tries to fabricate prejudice and create an unwarranted—and never
25 previously mentioned—sense of urgency.
26         First, the government argues that the Motion should be denied because it purportedly
27 consumed vast resources in serving 25 trial subpoenas. Trial continuances regularly occur
28 after witnesses have been subpoenaed, and the problem of notifying the witnesses of a new

                                           3                     18-cr-04683-GPC
         DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2647 Page 5 of 11



 1 date and confirming their attendance is usually solved through a letter, phone call, or
 2 electronic communication. This claimed hardship constitutes a minor annoyance that can
 3 be delegated to administrative staff.       Moreover, in the wake of the unprecedented
 4 disruptions of the COVID-19 pandemic, the government cannot plausibly feign surprise
 5 that it may need to accommodate trial continuances and the attendant logistics of notifying
 6 potential witnesses. See Ex. A at 15:17-19 (for one, the Court reminded counsel that “[w]e
 7 are all going to have to be somewhat flexible, even this Court, because of the number of
 8 attorneys that are involved in this litigation.”); see also Chief Judge Larry Burns’ Order No.
 9 52C, Extending Renewed Suspension of Jury Trials and Other In-Person Proceedings
10 During Covid-19 Public Emergency (Jan. 13, 2020). In any case, the government failed to
11 mention any such administrative issues at the January 21 status hearing.
12         Second, the government claims that some of its witnesses will be unavailable for trial
13 due to illness or death. Opposition at 7-8. But the government has never previously said
14 anything of the sort, and certainly not at the January 21 hearing, instead claiming that the
15 “witnesses’ memories are dimming.” See Ex. A at 10: 20-21. Nonetheless, it is not clear
16 why a trial continuance will prejudice any witness who is already unavailable for the
17 November 30 trial because of illness or other complications. On the contrary, a trial
18 continuance will afford the government additional time to preserve the testimony of these
19 witnesses or work out alternative travel arrangements with them. In the Opposition, the
20 government represents that it will file a motion to conduct Rule 15 depositions. See
21 Opposition at 7. The government filed a motion for Rule 15 depositions this morning,
22 which the Defendants will respond to in turn. See Dkt. 242. The instant requested
23 continuance does nothing to impair the government’s ability to seek to preserve such
24 testimony.
25         Third, the government argues that the current trial date was “strategically” set for the
26 benefit of all trial participants to allow the trial to conclude ahead of the holiday season.
27 But based on the scope and complexity of this case and the number of witnesses that are
28 expected to testify at trial, it is unrealistic that the trial will conclude “in advance of the

                                           4                     18-cr-04683-GPC
         DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2648 Page 6 of 11



 1 December holiday season.” Moreover, Defendants estimate their defense presentation will
 2 push trial proceedings well into the Christian-based winter holidays, while the Opposition
 3 conveniently ignores that certain non-Christian winter holidays begin earlier in December,
 4 e.g., the Hannukah festival.
 5         Finally, the government makes much of the fact that Defendants took four months to
 6 file the Motion, but critically, does not assert any prejudice from the June 11 filing date of
 7 the Motion, presumably because there is none to report. The Motion is by no means tardy,
 8 nor made on the eve of trial. Indeed, the motion was filed over 5 months before the
 9 November 30 trial date, and around the same time that the government produced its 31st
10 tranche of discovery. Defendants brought this motion when it was clear that the Arizona
11 trial date was firm, after the Ninth Circuit’s denial of the Petition for a Writ of Mandamus
12 and when the rapidly changing COVID-19 pandemic began to abate. See Lincenberg Decl.,
13 ¶¶ 7, 13.
14         In short, any purported prejudice the government claims it will suffer amounts to a
15 trivial inconvenience, can be abated through Rule 15, and is outweighed by the Defendants’
16 Sixth Amendment rights to effective assistance of counsel.
17         D.    The Opposition is replete with misstatements and mischaracterizations.
18         Moreover, as already demonstrated, the government has shown little regard for the
19 accuracy and veracity of its assertions in the Opposition.            But the government’s
20 misrepresentations are not limited to its incorrect assertion that Defendants “concealed” the
21 November 30 trial date in this matter from Judge Brnovich in the Arizona Case.
22         For example, the government claims that Mr. Lincenberg vowed that: “when other
23 judges say ‘I have to kick your case,’ we can tell the judge, ‘No. . . We have a trial before
24 Judge Curiel.’” See Opposition at 3, 9. This is a gross misrepresentation taken out of
25 context. Mr. Lincenberg’s verbatim statements are as follows:
26               So our thinking was let's at least set a date, and if we have a date in the
                 calendar in May of 2022, at least then, when other judges say, "I have to kick
27
                 your case," we can tell the judge, "No, May of 2022 doesn't work. We have a
28

                                           5                     18-cr-04683-GPC
         DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2649 Page 7 of 11



 1                trial before Judge Curiel." And at least we will have that date in the books
                  and can make other things have to work around that.
 2
 3
     Ex. A at 7:3-8 (emphasis added).
 4
           Mr. Lincenberg’s comments were made in support of a trial date in May of 2022, not
 5
     as the government misrepresents. And, as set forth above, he did advise the Arizona court
 6
     of the instant trial date on two separate occasions. See Lincenberg Decl., ¶¶ 12, 15.
 7
           Elsewhere, the government erroneously indicates that Ms. Bernstein is counsel for
 8
     Mr. Bychak and omits that both she and Mr. Bienert will be unavailable for trial, leaving
 9
     Mr. Qayyum without either of his trial attorneys. See Opposition at 10 (“Whitney Bernstein
10
     and David Wiechert represent defendant Bychak, and also represent defendant Larkin in
11
     the Arizona case.”) (Mr. Wiechert neither represents Mr. Larkin in the Arizona Case nor is
12
     his firm even participating in that criminal matter).
13
           The government plays fast and loose with the relevant procedural facts in the
14
     Opposition, lobbing one baseless allegation after another at defense counsel, as it
15
     irresponsibly attempts to preserve the current trial date, thereby irremediably prejudicing
16
     Mr. Pacas and Mr. Qayyum. The Defendants ask that the Court overlook the government’s
17
     misrepresentations and grant the requested trial continuance as set forth in the Motion.
18
           E.     Trial continuances based on the ends of justice are excluded from the
19                Speedy Trial clock and trump the public’s interest in a speedy trial.
20         Finally, as discussed in the initial Motion, each of the factors that a court must
21 consider under 18 U.S.C. § 3161(h)(7) in determining whether the ends of justice are served
22 by a continuance militates for an “ends of justice” continuance. See 18 U.S.C. § 3161(h)(7).
23 Denial of the instant continuance request will irreparably prejudice Mr. Qayyum and
24 Mr. Pacas as they will be deprived of their trial counsel of choice, and any substitute counsel
25 will lack the years’ experience and familiarity with this complex case that Mr. Bienert,
26 Ms. Bernstein, and Mr. Lincenberg already have. And in any case, Mr. Pacas’ and Mr.
27 Qayyum’s right to have able and prepared counsel at trial supersedes the public’s right to a
28 speedy trial. See Morris v. Slappy, 461 U.S. 1, 11-12 (1983) (“broad discretion must be

                                           6                     18-cr-04683-GPC
         DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2650 Page 8 of 11



 1 granted [to] trial courts on matters of continuances; only an unreasoning and arbitrary
 2 insistence upon expeditiousness in the face of a justifiable request for delay violates the
 3 right to the assistance of counsel.”) (internal cites and quotations omitted); see also Luis v.
 4 United States, 136 S. Ct. 1083, 1085 (2016) (the constitution ensures and protects a criminal
 5 defendant’s right to retain the counsel of his own choosing); United States v. Beals, 755 F.
 6 Supp. 2d 757, 762 (S.D. Miss. 2010) (noting the court’s prior holding that “the defendant’s
 7 right to counsel outweighed his and the public’s interest in a speedy trial.”).
 8 III.    CONCLUSION
 9         Based upon the foregoing, Defendants respectfully request that the Court continue
10 the November 30, 2021 trial date to a date in September of 2022, as set forth in the Motion.
11
12                                          Respectfully submitted,
13
14   Dated: June 23, 2021                      BIENERT KATZMAN
15                                             LITTRELL WILLIAMS LLP

16                                             By: Whitney Z. Bernstein
                                                  Thomas H. Bienert, Jr.
17                                                James D. Riddet
                                                  Whitney Z. Bernstein
18                                               Attorneys for Abdul Mohammed
19
20   Dated: June 23, 2021                      BIRD, MARELLA, BOXER, WOLPERT,
                                               NESSIM, DROOKS, LINCENBERG &
21                                             RHOW, P.C.
22
                                               By: Gary S. Lincenberg
23                                               Gary S. Lincenberg
                                                 Nicole Rodriguez Van Dyk
24                                               Darren L. Patrick
                                                 Attorneys for Petr Pacas
25
26
27
28

                                            7                     18-cr-04683-GPC
          DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2651 Page 9 of 11



1    Dated: June 23, 2021                 MINTZ, LEVIN, COHN, FERRIS,
                                          GLOVSKY AND POPEO, P.C.
2
3                                         By: Randy K. Jones
                                              Randy K. Jones
4                                             Attorneys for Mark Manoogian
5
     Dated: June 23, 2021                 WIECHERT, MUNK & GOLDSTEIN, PC
6
7                                         By: Jessica C. Munk
                                            David W. Wiechert
8                                           Jessica C. Munk
                                            Attorneys for Jacob Bychak
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          8                     18-cr-04683-GPC
        DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2652 Page 10 of 11



1     CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC SIGNATURE
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
3 Procedures of the United States District Court for the Southern District of California, I
4 certify that the content of this document is acceptable to counsel for the Defendants and that
5 I have obtained authorization from Randy K. Jones, Jessica C. Munk, and Gary S.
6 Lincenberg to affix their electronic signatures to this document.
7
     Dated: June 23, 2021                  By: Whitney Z. Bernstein___________________
8                                              Whitney Z. Bernstein
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           9                     18-cr-04683-GPC
         DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
     Case 3:18-cr-04683-GPC Document 246 Filed 06/24/21 PageID.2653 Page 11 of 11



1                                CERTIFICATE OF SERVICE
2          Counsel for Defendant certifies that the foregoing pleading has been electronically
3 served on the following parties by virtue of their registration with the CM/ECF system:
4
                                         Ashley E. Goff
5                                   Assistant U.S. Attorney
6                                 Email: ashley.goff@usdoj.gov
7                                        Sabrina L. Feve
                                     Assistant U.S. Attorney
8                                    sabrina.feve@usdoj.gov
9
                                        Melanie K. Pierson
10                                   Assistant U.S. Attorney
                                    melanie.pierson@usdoj.gov
11
                                        Candina S. Heath
12                                U.S. Department of Justice
13                              Email: candina.heath2@usdoj.gov
14
15    Dated: June 24, 2021                    BIENERT KATZMAN
16                                            LITTRELL WILLIAMS LLP

17
                                              By: Whitney Z. Bernstein
18                                               Whitney Z. Bernstein
19
20
21
22
23
24
25
26
27
28

                                          10                     18-cr-04683-GPC
         DEFENDANTS’ REPLY IN SUPPORT OF FIRST JOINT MOTION TO CONTINUE TRIAL
